     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 1 of 16 Page ID #:1


 1   JEFFREY BLUMBERG
 2
     Email: Jeffrey.blumberg@cfpb.gov
     Phone: 202-435-9687
 3   REBECCA COLEMAN
 4   Email: rebecca.coleman@cfpb.gov
     Phone: (202) 435-7541
 5   1700 G Street NW
 6   Washington, DC 20552
     Fax: (202) 435-7722
 7

 8   LEANNE HARTMANN, CA Bar # 264787 - Local Counsel
     301 Howard St., Suite 1200
 9   San Francisco, CA 94105
10   Email: leanne.hartmann@cfpb.gov
     Phone: (415) 844-9787
11   Fax: (415) 844-9788
12
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
13

14
                      IN THE UNITED STATES DISTRICT COURT
15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     Bureau of Consumer Financial             Case No.
17   Protection,
18
                 Plaintiff,                   COMPLAINT FOR INJUNCTIVE RELIEF,
19                                            RESTITUTION, CIVIL MONEY
20   v.                                       PENALTIES AND DISGORGEMENT
21 GST Factoring, Inc.; Champion
22 Marketing Solutions, LLC; Rick Graff;
   Gregory Trimarche; Scott Freda;
23 Amanda Johanson; David Mize; Jacob

24 Slaughter; and Daniel Ruggiero;

25               Defendants.
26

27                                     INTRODUCTION
28         1. The Bureau of Consumer Financial Protection (Bureau) brings this action
     against GST Factoring, Inc., Champion Marketing Solutions, LLC, Rick Graff, Gregory

                                               1
                                           COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 2 of 16 Page ID #:2


 1   Trimarche, Scott Freda, Amanda Johanson, David Mize, Jacob Slaughter, and Daniel
 2   Ruggiero (Defendants) alleging that Defendants are engaging in abusive telemarketing
 3   practices in violation of the Telemarketing and Consumer Fraud and Abuse Prevention
 4   Act (Telemarketing Act), 15 U.S.C. §§ 6101 et seq., and its implementing rule, the
 5   Telemarketing Sales Rule (TSR), 16 C.F.R. Part 310.
 6         2.     Defendants are engaging in widespread violations of the TSR in their
 7   student-loan debt-relief operation (the Debt-Relief Operation), harming consumers
 8   nationwide by charging unlawful advance fees. The Bureau brings this action to stop
 9   Defendants’ unlawful conduct, obtain relief for harmed consumers, and impose civil
10   money penalties on Defendants for their unlawful actions.
11

12                                JURISDICTION AND VENUE
13         3.     This Court has subject-matter jurisdiction over this action because it is
14   brought under federal consumer financial law, 12 U.S.C. § 5565(a)(1), presents a federal
15   question, 28 U.S.C. § 1331, and is brought by an agency of the United States, 28 U.S.C.
16   § 1345.
17         4.     Venue is proper in this district pursuant to 12 U.S.C. § 5564(f) because
18   Defendants are located, reside, or do business in this district.
19
20                                            PARTIES
21         5.     The Bureau is an independent agency of the United States. 12 U.S.C.
22   § 5491(a). The Bureau is charged with enforcing federal consumer financial laws. 12
23   U.S.C. §§ 5563 and 5564. The Bureau has independent litigating authority, 12 U.S.C.
24   §§ 5564(a) and (b), including the authority to enforce the TSR with respect to the offering
25   or provision of a consumer financial product or service subject to the Consumer Financial
26   Protection Act (CFPA), 15 U.S.C. §§ 6102(c), 6105(d).
27         6.     Defendant GST Factoring, Inc. (GST) is a Delaware corporation doing
28   business at 8551 Boat Club Rd., Suite 121, Fort Worth, Texas 76179. GST manages the
     Debt-Relief Operation. It has found and worked with lead generators to market the
                                                  2
                                              COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 3 of 16 Page ID #:3


 1   business, including through telemarketing; recruited Johanson, Mize, Slaughter, and
 2   Ruggiero (collectively, the Attorneys) to provide the debt-relief services to consumers;
 3   and, through a factoring agreement with the Attorneys, taken all the fees paid by
 4   consumers and distributed them to the participants in the Debt-Relief Operation.
 5           7.    Defendant Champion Marketing Solutions, LLC (CMS) is a Texas limited
 6   liability company doing business at 6302 Creekwood Ct., Sachse, Texas 75048. CMS
 7   acts as the customer-service arm of the Debt-Relief Operation. It has coordinated with
 8   and trained the lead generators, including by providing scripts; helped create and retain
 9   consumer records and make the monthly financial debits from consumers’ accounts or
10   troubleshoot issues with those debits; and acted as the liaison between consumers and the
11   Attorneys.
12           8.    Defendant Rick Graff is a 33% shareholder of GST with substantial
13   managerial responsibility for and control over its business practices in connection with
14   the Debt-Relief Operation. Graff, who has significant experience in the debt-settlement
15   industry, has handled, among other things, the marketing of the Debt-Relief Operation,
16   including recruiting, training, and coordinating with the lead generators. He has also
17   handled the finances of the Debt-Relief Operation, including the collection of consumer
18   fees.
19           9.    Defendant Gregory Trimarche is a 33% shareholder of GST with substantial
20   managerial responsibility for and control over its business practices in connection with
21   the Debt-Relief Operation. Trimarche, an attorney, has handled, among other things,
22   drafting agreements, including the attorney-engagement agreement used to enroll
23   consumers, and negotiating and drafting agreements among the parties to the Debt-Relief
24   Operation, such as the factoring agreement and agreements with lead generators. He has
25   also handled recruiting the Attorneys, providing guidance to them, and monitoring their
26   relationship with the lead generators.
27           10.   Defendant Scott Freda is the owner of CMS with substantial managerial
28   responsibility for and control over its business practices in connection with the Debt-
     Relief Operation. Freda manages CMS’s operations by, among other things, resolving
                                                  3
                                              COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 4 of 16 Page ID #:4


 1   payment issues, coordinating with lead generators, developing content for the telephone
 2   scripts used by CMS employees with consumers, and tracking cancellations.
 3         11.    Defendant Amanda Johanson is an attorney based in Aliso Viejo, California,
 4   who has conducted business as Johanson Law Group, Amanda Johanson & Associates,
 5   and K&J Law Group. Johanson has offered and provided financial advisory services to
 6   assist consumers with debt settlement, including debt-relief services marketed through
 7   telemarketing arrangements. Johanson is currently on inactive status with the state bar
 8   and suspended from the practice of law.
 9         12.    Defendant David Mize is an attorney based in Phoenix, Arizona who does
10   business as David Mize Law, PLLC. Mize has offered and provided financial advisory
11   services to assist consumers with debt settlement, including debt-relief services marketed
12   through telemarketing arrangements.
13         13.    Defendant Jacob Slaughter is an attorney based in Costa Mesa, California
14   who has done business as Slaughter LLP. Slaughter has offered and provided financial
15   advisory services to assist consumers with debt settlement, including debt-relief services
16   marketed through telemarketing arrangements.
17         14.    Defendant Daniel Ruggiero is an attorney based in Delray Beach, Florida
18   who does business as The Law Offices of Daniel Ruggiero and Pinnacle Law Group.
19   Ruggiero has offered and provided financial advisory services to assist consumers with
20   debt settlement, including debt-relief services marketed through telemarketing
21   arrangements.
22

23                                FACTUAL ALLEGATIONS
24         15.    GST and CMS started the Debt-Relief Operation in 2015 under the
25   leadership of Graff, Trimarche, and Freda. The Debt-Relief Operation uses telemarketing
26   to sell debt-relief services provided by the Attorneys to consumers with private student-
27   loan debt. The services are sold as legal services, even though most of the fees paid by
28   consumers go to GST, CMS, and their lead generators, and in nearly all instances, the


                                                4
                                            COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 5 of 16 Page ID #:5


 1   service provided is debt-settlement negotiation, something that does not require legal
 2   training.
 3         16.    Lead generators, hired and directed by GST and trained by CMS, market the
 4   services of the Debt-Relief Operation through telemarketing. The lead generators send
 5   consumers mail solicitations marketing debt-relief services for federal student loans with
 6   a telephone number that connects to the lead generators’ telephones. If consumers call
 7   that telephone number and indicate that they have private student loans, the lead
 8   generators encourage those consumers to sign up with an Attorney to obtain debt-relief
 9   services.
10         17.    In the sales pitch, the lead generators follow a script that was drafted and
11   vetted by GST, CMS, or one of the Attorneys. One such script, for example, instructs the
12   lead generators to encourage consumers to “get … UNDER THE PROTECTION of the
13   Law Firm,” claiming that the consumer would have “a licensed attorney [who would]
14   zealously attack your debtholder to the full extent of the law” and use “any and all legal
15   tools available to attack your debt.” The lead generators encourage consumers to stop
16   paying their student-loan debt, claiming that being behind in payments will make lenders
17   more likely to agree to a settlement.
18         18.    As part of the sales pitch, the lead generators also tell consumers that they
19   are supposed to keep a log of their communications with the lenders as part of the
20   program, so that, according to one script, the lenders’ “aggression and standard collection
21   practices can begin to work against them.” The lead generators suggest that the
22   Attorneys will use that information to establish that lenders are engaged in violations of
23   the Fair Debt Collection Practices Act (FDCPA) or the Telephone Consumer Protection
24   Act (TCPA), which can be used to reduce or eliminate the consumers’ student-loan debts.
25         19.    If a consumer signs up, he or she electronically signs an attorney-
26   engagement agreement while on the phone with the lead generator. The parties to the
27   engagement agreement are the consumer and one of the Attorneys, either Johanson,
28   Mize, or Slaughter. The engagement agreement contains no mention of the Debt-Relief
     Operation, or the other participants in the Debt-Relief Operation.
                                                 5
                                             COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 6 of 16 Page ID #:6


 1         20.    The attorney-engagement agreement provides that the scope of services is to
 2   reduce or eliminate the consumer’s student-loan debt “primarily through negotiation.”
 3   The agreement also provides for a fee, typically 40% of the outstanding debt, to be paid
 4   by monthly installments, along with a processing fee that costs an additional $10 per
 5   month.
 6         21.    The monthly payment plan typically lasts between 24 and 84 months. A
 7   payment schedule attached to the engagement agreement provides the precise date the
 8   payments begin, which is either upon enrollment or soon thereafter.
 9         22.    After a consumer agrees to sign up, the consumer is either transferred by
10   phone to CMS or receives a follow-up “Welcome Call” from CMS within a day or two of
11   signing up. In that call, a CMS employee reviews the engagement agreement, sets up the
12   consumer’s automatic payment withdrawals, collects the necessary documents, and
13   informs the Attorney who is assigned to that consumer that the consumer has signed up
14   and the file is ready for review.
15         23.    The assigned Attorney, either Johanson, Mize, or Slaughter, would then
16   review and approve the consumer’s engagement agreement and payment plan.
17         24.    Johanson, who was the first attorney recruited by GST to provide debt-relief
18   services, was associated with the business from about July 2015 through March 2018.
19   From July 2015 through some time in 2018, more than 1,000 consumers from across the
20   United States signed engagement agreements with Johanson through the process
21   described above.
22         25.    But Johanson did little to no work pursuant to these engagement agreements.
23   After several client complaints, the California Bar initiated an investigation into
24   Johanson’s conduct and instituted disciplinary charges against her. Then, after Johanson
25   stipulated to inactive status, the proceedings against her were abated. She is also
26   suspended from the practice of law for failure to pay the required fees.
27         26.    GST recruited Ruggiero to take over work on Johanson’s client files, and in
28   February 2018, he began providing debt-relief services to about 160 consumers who had
     engagement agreements with Johanson but had received little or no assistance from her.
                                                 6
                                             COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 7 of 16 Page ID #:7


 1         27.    At the time or soon after he took on these consumers, Ruggiero knew, or
 2   was at least on notice, that the Johanson consumers were enrolled in the Debt-Relief
 3   Operation through lead generators that had made those sales through telemarketing.
 4   Moreover, with over ten years of experience in debt relief, Ruggiero was aware that lead
 5   generators marketing debt-relief services to consumers rely on telemarketing. Indeed,
 6   Ruggiero has set up a similar debt-relief company where lead generators used
 7   telemarketing to recruit consumers.
 8         28.    Ruggiero also knew that GST was receiving fees before consumers’ debts
 9   were settled because he was receiving payments from GST for consumers whose debts
10   had not been settled. He was also aware of complaints against Johanson by consumers
11   who said they had been paying and had not yet had their debts settled.
12         29.    Mize began taking clients in November 2015 through the process described
13   above. Since that time, about 950 consumers from throughout the United States have
14   signed engagement agreements with him.
15         30.    Slaughter began taking clients in April 2017 through the process described
16   above. Since that time, about 600 consumers from throughout the United States have
17   signed engagement agreements with him.
18         31.    On or about December 17, 2019, Slaughter transferred his law firm,
19   including his obligations to provide debt-relief services for consumers in connection with
20   the Debt-Relief Operation, to Ruggiero. Ruggiero knew at the time he agreed to take over
21   Slaughter’s firm that the consumers for whom the firm was providing services were
22   solicited by the Debt-Relief Operation. When Ruggiero took over providing debt-relief
23   services for these consumers, he was on notice that the Debt-Relief Operation had used
24   telemarketing to solicit those consumers and that they were being charged fees before
25   their debts were settled.
26         32.    The Debt-Relief Operation’s sales pitch makes it seem as if consumers are
27   simply hiring an attorney to help them who will use “any and all legal tools available to
28   attack [their] debt.” But, in reality, to the extent they provide debt-relief services to
     consumers, the Attorneys provide almost exclusively negotiation and settlement services.
                                                  7
                                              COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 8 of 16 Page ID #:8


 1   The Attorneys referred all, or nearly all, litigation matters relating to the debt-relief
 2   services to other lawyers outside the Debt-Relief Operation, including debt collection
 3   lawsuits filed against consumers who stopped making payments on their private student
 4   loans on the advice of the lead generators, CMS, or the Attorneys themselves.
 5         33.    In addition, although the lead generators told consumers to keep logs about
 6   communications from their lenders that the Attorneys could rely on to prove violations of
 7   the FDCPA or the TCPA, they were rarely used. In a few instances, the Attorneys
 8   referred the consumers to other lawyers to bring TCPA claims, but in nearly all instances,
 9   no legal action was taken based on these logs.
10         34.    Also, while the attorney-engagement agreements make it seem as if the fees
11   are being paid only to the Attorney, all the fees paid by consumers actually go to GST.
12   The terms of each attorney-engagement agreement provide that the fees, which are
13   payable to the Attorney who signs the agreement, may be transferred to another party.
14   All of the Attorneys in the Debt-Relief Operation transfer the receivables from the
15   engagement agreements to GST.
16         35.    GST distributes portions of those fees to each participant in the Debt-Relief
17   Operation. On a monthly basis, GST gives each Attorney approximately 10-20% of the
18   payments from the consumers assigned to them, CMS approximately 10% of all the
19   payments received, and the lead generators approximately 30-40% of the payments from
20   the consumers they referred to the Debt-Relief Operation. GST retains approximately
21   40% of the monthly consumer payments.
22         36.    Graff, Trimarche, and Freda each participated in or had the authority to
23   control the request or receipt of the fees under the attorney-engagement agreements, and
24   the telemarketing of the debt-relief services by the Debt-Relief Operation. Graff worked
25   with the lead generators and facilitated all of the monthly payments. Trimarche drafted
26   and negotiated the agreements with the lead generators, drafted the attorney-engagement
27   agreements that set forth the fees, and drafted the factoring agreement with the Attorneys
28   that provided for the transfer of the fees to GST. Freda worked with the lead generators


                                                  8
                                              COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 9 of 16 Page ID #:9


 1   to resolve payment and database issues, and updated them on CMS’s work. He also
 2   drafted scripts for welcome calls and helped track consumer cancellations.
 3         37.    Graff, Trimarche, Freda, and the Attorneys knew or were recklessly
 4   indifferent to the fact that consumers were being charged and were paying fees for debt-
 5   relief services prior to debt settlement and that the Debt-Relief Operation was marketing
 6   those debt-relief services through telemarketing.
 7         38.    Under the engagement agreements described above, GST, on behalf of the
 8   Debt-Relief Operation, had received about $11.8 million in fees from approximately
 9   2,600 consumers as of May 2020.
10         39.    After paying the other Defendants and the lead generators, as of November
11   2019, GST had retained more than $4.5 million in fees. Of this amount, Graff took more
12   than $1.6 million and Trimarche took more than $1.5 million.
13         40.    As of May 2020, CMS’s distribution of fees from the Debt-Relief Operation
14   amounted to approximately $1 million.
15         41.    As of May 2020, Johanson’s distribution of fees from the Debt-Relief
16   Operation amounted to approximately $520,000.
17         42.    As of May 2020, Ruggiero’s distribution of fees from the Debt-Relief
18   Operation amounted to approximately $125,000.
19         43.    As of May 2020, Mize’s distribution of fees from the Debt-Relief Operation
20   amounted to approximately $573,000.
21         44.    As of May 2020, Slaughter’s distribution of fees from the Debt-Relief
22   Operation amounted to approximately $240,000.
23                       DEFENDANTS’ VIOLATIONS OF THE TSR
24         45.    The Bureau is authorized to enforce the Telemarketing Act and the TSR
25   with respect to the offering or provision of a consumer financial product or service
26   subject to the CFPA. 15 U.S.C. § 6105(d). Among other things, a consumer financial
27   product or service is defined by the CFPA to include “providing financial advisory
28   services…including…providing services to assist a consumer with debt management or


                                                9
                                            COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 10 of 16 Page ID #:10


 1    debt settlement [or] modifying the terms of any extension of credit….” 12 U.S.C.
 2    § 5481(15)(viii)(II).
 3          46.       The TSR defines “debt relief service” as “any program or service
 4    represented, directly or by implication, to renegotiate, settle, or in any way alter the terms
 5    of payment or other terms of the debt between a person and one or more unsecured
 6    creditors or debt collectors, including, but not limited to, a reduction in the balance,
 7    interest rate, or fees owed by a person to an unsecured creditor or debt collector.” 16
 8    C.F.R. § 310.2(o).
 9          47.       The TSR defines a “seller” as “any person who, in connection with a
10    telemarketing transaction, provides, offers to provide, or arranges for others to provide
11    goods or services to the customer in exchange for consideration.” 16 C.F.R. § 310.2(dd).
12          48.       The TSR defines “telemarketer” as “any person who, in connection with
13    telemarketing, initiates or receives telephone calls to or from a customer.” 16 C.F.R.
14    § 310.2(ff).
15          49.       The TSR defines “telemarketing” in relevant part as “a plan, program, or
16    campaign which is conducted to induce the purchase of goods or services . . . by use of
17    one or more telephones and which involves more than one interstate telephone call.” 16
18    C.F.R. § 310.2(gg).
19          50.       The lead generators hired by GST and trained by CMS to market the
20    student-loan debt-relief services offered by the Debt-Relief Operation have engaged in
21    telemarketing under the TSR by implementing a plan, program or campaign conducted to
22    induce the purchase of those services by using one or more telephones and which
23    involved more than one interstate call. CMS has participated in this plan, program or
24    campaign by using one or more telephones and more than one interstate call to complete
25    this process.
26          51.       The services offered and provided by the Attorneys on behalf of the Debt-
27    Relief Operation, marketed by the lead generators hired by GST, and finalized over the
28    telephone by CMS, are debt-relief services under the TSR because they are services
      represented, directly or by implication, to renegotiate, settle, or alter the terms of payment
                                                  10
                                               COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 11 of 16 Page ID #:11


 1    or other terms of consumers’ private student loans. They are also consumer financial
 2    services subject to the CFPA because they are services to assist a consumer with debt
 3    management or debt settlement or modifying the terms of an extension of credit.
 4          52.    GST is a seller under the TSR because it has arranged for the Attorneys, in
 5    connection with telemarketing transactions by its lead generators and CMS, to provide
 6    debt-relief services in exchange for consideration.
 7          53.    CMS is a seller under the TSR because it has arranged for the Attorneys, in
 8    connection with the telemarketing transactions by it and the lead generators, to provide
 9    debt-relief services in exchange for consideration. CMS is also a telemarketer under the
10    TSR because by providing customer service to consumers of the Debt-Relief Operation
11    and completing the enrollment process the lead generators began over the phone, it has
12    initiated or received phone calls to or from consumers in connection with telemarketing.
13          54.    Johanson, Mize, and Slaughter are sellers under the TSR because, pursuant
14    to the engagement agreements, they have offered and provided debt-relief services in
15    exchange for consideration in connection with the telemarketing transactions undertaken
16    by the lead generators and CMS.
17                                              COUNT I
18              Request and Receipt of Advance Fees for Debt-Relief Services
19
                                  in Violation of the TSR
         (GST, CMS, Rick Graff, Gregory Trimarche, Scott Freda, Amanda Johanson,
20                          David Mize, and Jacob Slaughter)
21
            55.    The Bureau re-alleges and incorporates by reference Paragraphs 3 to 26, and
22
      29 to 54.
23
            56.    It is an abusive telemarketing act or practice in violation of the TSR for any
24
      seller or telemarketer to request or receive payment of any fee or consideration for debt-
25
      relief services unless and until: (A) the seller or telemarketer has renegotiated, settled,
26
      reduced, or otherwise altered the terms of at least one debt pursuant to a settlement
27
      agreement, debt-management plan, or other such valid contractual agreement executed by
28
      the customer; and (B) the customer has made at least one payment pursuant to that


                                                  11
                                               COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 12 of 16 Page ID #:12


 1    settlement agreement, debt management plan, or other valid contractual agreement
 2    between the customer and the creditor or debt collector. 16 C.F.R. § 310.4(a)(5)(i)(A)-
 3    (B).
 4           57.   Johanson, Mize, Slaughter, GST and CMS are telemarketers or sellers that
 5    have provided, offered to provide, or arranged for others to provide debt-relief services.
 6           58.   In the course of providing, offering to provide, or arranging for others to
 7    provide debt-relief services, Johanson, Mize, and Slaughter have requested and received
 8    the payment of fees from consumers with whom they had engagement agreements for
 9    debt-relief services before renegotiating, settling, reducing, or otherwise altering the
10    terms of at least one of each such consumer’s debts, and before such consumer had made
11    at least one payment on such altered debts, in violation of the TSR. 16 C.F.R.
12    § 310.4(a)(5)(i)(A)-(B).
13           59.   In the course of providing, offering to provide, or arranging for others to
14    provide debt-relief services, GST and CMS have requested and received the payment of
15    fees from consumers with whom an Attorney had an engagement agreement for debt-
16    relief services before the Attorney renegotiated, settled, reduced, or otherwise altered the
17    terms of at least one of each such consumer’s debts, and before such consumer had made
18    at least one payment on such altered debts, in violation of the TSR. 16 C.F.R.
19    § 310.4(a)(5)(i)(A)-(B).
20           60.   Graff, Trimarche, and Freda participated in or had the authority to control
21    the requesting or receiving of fees from consumers prior to debt settlement, and the
22    telemarketing of the debt-relief services by the Debt-Relief Operation. Graff, Trimarche,
23    and Freda knew or were recklessly indifferent to the fact that fees were requested and
24    received from consumers prior to debt settlement, and that the debt-relief services were
25    telemarketed by the Debt-Relief Operation.
26           61.   Therefore, GST, CMS, Graff, Trimarche, Freda, Johanson, Mize, and
27    Slaughter have engaged in abusive telemarketing acts or practices in violation of 16
28    C.F.R. § 310.4(a)(5).


                                                 12
                                              COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 13 of 16 Page ID #:13


 1                                             COUNT II
 2       Providing Substantial Assistance or Support to Johanson, Mize, and Slaughter
 3
                                in Their Violations of the TSR
                  (GST, CMS, Rick Graff, Gregory Trimarche, Scott Freda)
 4

 5          62.    The Bureau re-alleges and incorporates by reference Paragraphs 3 to 26, and

 6    29 to 54.

 7          63.    The TSR prohibits any person from providing substantial assistance or

 8    support to any seller or telemarketer when that person knows or consciously avoids

 9    knowing that the seller or telemarketer is engaged in any act or practice that constitutes

10    abusive conduct under the TSR. 16 C.F.R. § 310.3(b).

11          64.    Johanson, Mize, and Slaughter, in the course of providing, offering to

12    provide, or arranging for others provide debt-relief services, have requested and received

13    the payment of fees from consumers before the terms of at least one of each such

14    consumer’s debts was renegotiated, settled, reduced, or otherwise altered, and before

15    such consumer had made at least one payment on such altered debts. Thus, Johanson,

16    Mize, and Slaughter have engaged in acts or practices that violated the TSR. 16 C.F.R.

17    § 310.4(a)(5)(i)(A)-(B).

18          65.    GST, Graff, and Trimarche have provided substantial assistance or support

19    to Johanson, Mize, and Slaughter by, among other things, developing the Debt-Relief

20    Operation, facilitating the telemarketing, and facilitating the collection and distribution of

21    advance fees paid by consumers.

22          66.    CMS and Freda have provided substantial assistance or support to Johanson,

23    Mize, and Slaughter by, among other things, participating in the telemarketing of the

24    debt-relief services, providing customer-service support for the Attorneys, and facilitating

25    payments by consumers by setting up payment arrangements and troubleshooting

26    payment issues.

27          67.    GST, CMS, Graff, Trimarche, and Freda knew, or consciously avoided

28    knowing, that the debt-relief services provided by Johanson, Mize, and Slaughter were in
      connection with telemarketing.

                                                 13
                                              COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 14 of 16 Page ID #:14


 1          68.     GST, CMS, Graff, Trimarche, and Freda knew, or consciously avoided
 2    knowing, that Johanson, Mize, and Slaughter requested or received fees from consumers
 3    before the terms of those consumers’ debts were renegotiated, settled, reduced, or
 4    otherwise altered, and before those consumers had made at least one payment on such
 5    altered debts.
 6          69.     Therefore, GST, CMS, Graff, Trimarche, and Freda have violated 16 C.F.R.
 7    § 310.3(b).
 8                                            COUNT III
 9                  Providing Substantial Assistance or Support to GST and CMS
10
                                   in Their Violations of the TSR
                                          (Daniel Ruggiero)
11

12          70.     The Bureau re-alleges and incorporates by reference Paragraphs 3 to 54.

13          71.     The TSR prohibits any person from providing substantial assistance or

14    support to any seller or telemarketer when that person knows or consciously avoids

15    knowing that the seller or telemarketer is engaged in any act or practice that constitutes

16    deceptive or abusive conduct under the TSR. 16 C.F.R. § 310.3(b).

17          72.     GST and CMS are telemarketers or sellers that on behalf of the Debt-Relief

18    Operation have provided, offered to provide, or arranged for others to provide debt-relief

19    services.

20          73.     In the course of providing, offering to provide, or arranging for others to

21    provide debt-relief services pursuant to the engagement agreements telemarketed by lead

22    generators hired by GST and telemarketed by CMS, GST and CMS have requested and

23    received the payment of fees from consumers before the terms of at least one of each

24    such consumer’s debts was renegotiated, settled, reduced, or otherwise altered, and

25    before such consumer had made at least one payment on such altered debts. Thus, GST

26    and CMS have engaged in acts or practices that violated the TSR. 16 C.F.R.

27    § 310.4(a)(5)(i)(A)-(B).

28          74.     Ruggiero has provided substantial assistance or support to GST and CMS by
      providing debt-relief services for consumers who signed engagement agreements with

                                                 14
                                              COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 15 of 16 Page ID #:15


 1    Johanson and Slaughter, but who were subsequently transferred to Ruggiero, thereby
 2    enabling GST and CMS to continue to receive advance fees from those consumers.
 3          75.   Ruggiero knew, or consciously avoided knowing, that the debt-relief
 4    services arranged for by GST and CMS were in connection with telemarketing.
 5          76.   Ruggiero knew, or consciously avoided knowing, that the fees obtained by
 6    GST and CMS were requested or received from consumers before the terms of those
 7    consumers’ debts were renegotiated, settled, reduced, or otherwise altered, and before
 8    those consumers had made at least one payment on such altered debts.
 9          77.   Therefore, Ruggiero has violated 16 C.F.R. § 310.3(b).
10                                   DEMAND FOR RELIEF
11    WHEREFORE, the Bureau requests, under 12 U.S.C. § 5565, that the Court:
12                a.     Impose appropriate injunctive relief against Defendants for their
13          violations of the TSR;
14                b.     grant additional injunctive relief as the Court may deem to be just and
15          proper;
16                c.     award monetary relief against Defendants including but not limited to
17          rescission or reformation of contracts, the refund of monies paid, restitution,
18          disgorgement or compensation for unjust enrichment, and payment of damages;
19                d.     award the Bureau civil money penalties;
20                e.     award the Bureau the costs of bringing this action; and
21                f.     award such other and additional relief as the Court may determine to
22          be just and proper.
23

24

25

26

27
28



                                                15
                                             COMPLAINT
     Case 8:20-cv-01239-DOC-ADS Document 1 Filed 07/13/20 Page 16 of 16 Page ID #:16


 1

 2    Dated: July 13, 2020
 3                                       Respectfully submitted,
 4
                                         THOMAS G. WARD
 5                                       Enforcement Director
 6                                       DAVID RUBENSTEIN
                                         Deputy Enforcement Director
 7
                                         CYNTHIA LESSER
 8                                       Assistant Deputy Enforcement Director
 9

10

11                                       /s/ Leanne E. Hartmann
                                         Leanne E. Hartmann
12
                                         Jeffrey Blumberg (pro hac pending)
13                                       Rebecca Coleman (pro hac pending)
                                         Senior Litigation Counsel
14
                                         Bureau of Consumer Financial Protection
15                                       1700 G Street, NW
                                         Washington, DC 20552
16
                                         Telephone: (202) 435-9687
17                                       Jeffrey.Blumberg@cfpb.gov
                                         Rebecca.Coleman@cfpb.gov
18

19                                       Attorneys for Plaintiff Bureau of Consumer
                                         Financial Protection
20

21

22

23

24

25

26

27
28



                                            16
                                         COMPLAINT
